DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-8, 11-19, 28, 37, 40-41, 44-45, and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Danesh et al. (US Patent Publication No. 2018/0114878; hereinafter Danesh) in view of Saigo et al. (US Patent Publication No. 2015/0249820; hereinafter Saigo). 
With reference to claim 1, Danesh discloses a light field display (Figs. 1, 22) comprising:
multiple picture elements (10) (see paragraphs 74, 146, 165; Figs. 1, 22), each one of the multiple picture elements including multiple sub-picture elements (10RGB) monolithically integrated on a same semiconductor substrate (300/400) (see paragraph 146; Fig. 4, 22), each one of the multiple sub-picture elements including (i) an array of light emitting elements (see paragraphs 72, 144; Figs. 1, 22), and (ii) a light steering optical element (470) that cooperates with the array of light emitting elements (see paragraph 144, Fig. 22); and
a backplane (401) including electronic circuits (420) electronically connected with the multiple picture elements (10RGB) and configured to individually drive each one of the multiple sub-picture elements (see paragraph 100-101, 164; Fig. 10),
including (i) a first sub-picture element (10R), its array of light emitting elements producing a first color of light (red), (ii) a second sub-picture element (10G), its array of light emitting elements producing a second color (green) of light that differs from the first color of light, (iii) a third sub-picture element (10B), its array of light emitting elements producing and a third color of light (blue) that differs from each of the first color of light and the second color of light (see paragraphs 75-76; Figs. 1, 22).
While disclosing the display device as described above, Danesh fails to disclose multiple views as recited.
Saigo discloses a light field display (100); Figs. 1, 6) for producing multiple views (see paragraphs 98-99; Figs. 11-12), and (ii) a light steering optical element (103, 207) that cooperates with an array of light emitting elements (241) to direct light to at least one of the multiple views (see paragraphs 53, 56; Figs. 3A-3B, 11A-B, 12A-B).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a light steering optical element similar to that which is taught by Saigo which allows for producing multiple views in a device similar to that which is taught by Danesh to thereby provide the viewer with a three-dimensional display image (see Danesh; paragraph 5).

claim 2, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses wherein for each one of the sub-picture elements, the light steering optical element is aligned and bonded to the array of the light emitting elements (see paragraph 139, 144, 155; Fig. 22).

With reference to claim 3, Danesh and Saigo disclose all that is required as explained above with reference to claim 2, wherein Danesh further discloses that the light steering optical element (208) includes at least one of a microlens, at least one and a grating (see paragraph 144).

	With reference to claim 6, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses that each one of the light emitting elements in the array of light emitting elements is a light emitting diode (LED) (see paragraph 70).

With reference to claim 7, Danesh and Saigo disclose all that is required as explained above with reference to claim 6, wherein Danesh further discloses that the light emitting diodes that are inorganic LEDs (see paragraph 60).

claim 8, Danesh and Saigo disclose all that is required as explained above with reference to claim 6, wherein Danesh further discloses that the multiple sub-picture elements include: a first sub-picture element configured for producing light at a first wavelength (see paragraph 165), a second sub-picture element configured for producing light at a second wavelength, the second wavelength being different from the first wavelength (see paragraph 165), and a third sub-picture element configured for producing light at a third wavelength, the third wavelength being different from the first and second wavelengths (see paragraph 165).

With reference to claim 15, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses that the same semiconductor substrate (300/500) includes at least one or more of GaN, GaAs, AI2O3, Si, SiC, GaiCb, alloys thereof, and derivatives thereof (see paragraph 160; Fig. 24).

With reference to claim 16, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses that the light emitting elements includes at least one of AIN, GaN, InN, AlAs, GaAs, InAs, A1P, GaP, InP, alloys thereof, and derivatives thereof (see paragraph 369).

With reference to claim 17, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses that the array of light emitting elements in each one of the multiple sub-picture elements (10RGB) has a geometric arrangement to allow adjacent placement of at least two sub-picture elements (see Fig. 22).

With reference to claim 18, Danesh and Saigo disclose all that is required as explained above with reference to claim 17, wherein Danesh further discloses that the geometric arrangement is one of a hexagonal shape, a square shape, and a rectangular shape (see Fig. 1).

With reference to claim 19, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses that the sub-picture element produces an optical output having a specific color (RGB) and intensity (see paragraph 75).
While disclosing optical output having a specific color and intensity, there fails to be disclosure of optical output having a specific spatial directionality as recited.


Therefore it would have been obvious to one of ordinary skill in the art to allow an optical output having a specific intensity similar to that which is taught by Saigo to be carried out in a device similar to that which is taught by Danesh to thereby provide the viewer with a three-dimensional display image (see Danesh; paragraph 5).

With reference to claim 28, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses a size of each one of the multiple sub-picture elements is between about 10 microns and about 1,000 microns (see paragraph 166).

With reference to claim 37, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh further discloses that the electronic circuits (440) are configured to individually drive each one of the light emitting elements (10RGB) in each one of the multiple sub-picture elements (see paragraphs 154, 164).

With reference to claim 40, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, wherein Danesh 

With reference to claim 41, Danesh discloses a light field display (see Figs. 1-22) comprising:
a plurality of picture elements (10) (see paragraphs 74, 146, 165 Figs. 1, 22) each including a plurality of sub-picture elements (10RGB) monolithically integrated on a single semiconductor substrate (300/400) (see paragraph 146; Figs. 4, 22) and
a backplane (401) electronically connected (440) with the plurality of picture elements (10RGB) and separate from the semiconductor substrate (401) (see paragraph 100-101, 164; Fig. 10),
wherein the plurality of picture elements includes:
a first sub-picture element including a first array of adjacent light emitting elements (10R), the first array of light emitting elements being configured for producing a light at a first wavelength (see paragraphs 75-76, 165),
a second sub-picture element including a second array of adjacent light emitting elements (10G), the second array of light emitting elements being configured for producing light at a second wavelength, the second wavelength being different from the first wavelength (see paragraphs 75-76, 165), and

wherein the backplane (401) includes electronic circuits (440) configured for individually driving each one of the sub-picture elements (10RGB) (see paragraphs 100-101, 164).
While disclosing the display device as described above, Danesh fails to disclose multiple views as recited.
Saigo discloses a light field display (100); Figs. 1, 6) for producing multiple views (see paragraphs 98-99; Figs. 11-12), wherein each one of the plurality of picture elements (241) is configured for contributing to at least one of the multiple views (see paragraphs 53, 56; Figs. 3A-3B, 11A-B, 12A-B).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a light steering optical element similar to that which is taught by Saigo which allows for producing multiple views in a device similar to that which is taught by Danesh to thereby provide the viewer with a three-dimensional display image (see Danesh; paragraph 5).



With reference to claim 44, Danesh and Saigo disclose all that is required as explained above with reference to claim 41, wherein Danesh further discloses wherein each one of the plurality of sub-picture elements (10RGB) includes a light steering optical element (470) optically coupled with that one of the plurality of sub-picture elements for directing light produced by that one of the plurality of sub-picture elements in a selected direction (see paragraph 144; Fig. 22).

With reference to claim 45, Danesh and Saigo disclose all that is required as explained above with reference to claim 44, wherein Danesh further discloses wherein the light steering optical element (208) includes at least one of a microlens, at least one and a grating (see paragraph 144).

With reference to claim 51, Danesh and Saigo disclose all that is required as explained above with reference to claim 41, wherein Danesh further discloses wherein the first, second, and third arrays of adjacent light emitting elements (10RGB) are all fabricated on the same semiconductor substrate (300/400) (see paragraphs 93-94; Figs. 1, 11).

With reference to claim 52, Danesh discloses a light field display (Figs. 1, 22) comprising:

picture elements (10RGB) monolithically integrated on a same semiconductor substrate (300/400) (see paragraph 146; Fig. 4, 22), each one of the multiple sub-picture elements (10RGB) including (i) an array of light emitting elements (10RGB) producing a same color of light (red, green, or blue) (see paragraphs 72, 144; Figs. 1, 22), and (ii) a light steering optical element (470) that cooperates with the array of light emitting elements (see paragraph 144, Fig. 22); and
	a backplane (401) including a plurality of electronic circuits (420) each electronically connected with one of the multiple sub-picture elements (10RGB) and being configured to drive multiple light emitting elements of the one of the multiple sub-picture elements (see paragraph 100-101, 164; Fig. 10),
	each one of the multiple sub-picture elements being capable to produce a selected one of a first color of light, a second color of light, and a third color of light (RGB) (see paragraph 140).
While disclosing the display device as described above, Danesh fails to disclose multiple views as recited.
Saigo discloses a light field display (100); Figs. 1, 6) for producing multiple views (see paragraphs 98-99; Figs. 11-12), and (ii) a light steering optical element (103, 207) that cooperates with an array of light emitting 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a light steering optical element similar to that which is taught by Saigo which allows for producing multiple views in a device similar to that which is taught by Danesh to thereby provide the viewer with a three-dimensional display image (see Danesh; paragraph 5).


Claims 5 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Danesh and Saigo as applied to claim 1 above, and further in view of Kim et al. (US Patent Publication No. 2018/0067329; hereinafter Kim).
        With reference to claim 5, Danesh and Saigo disclose all that is required as explained above with reference to claim 1, and Danesh while disclosing the usage of an optical element as explained above, there fails to be disclosure that the optical element optimizes a chromatic aberration as recited.
        Kim discloses a display device (200) (see paragraphs 53-54) having an optical element (210) (see paragraph 48) wherein for multiple sub-picture elements (105, 107, 109) (see paragraphs 66-67), the light steering optical 
        Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of an optical element that optimizes a chromatic aberration similar to that which is taught by Kim to be carried out in a device similar to that which is taught by Danesh and Saigo to thereby minimize chromatic aberration and image distortion (see Kim; paragraph 29).

        With reference to claim 46, Danesh and Saigo disclose all that is required as explained above with reference to claim 44, and Danesh while disclosing the usage of an optical element as explained above, there fails to be disclosure that the optical element optimizes a chromatic aberration as recited.
        Kim discloses a display device (200) (see paragraphs 53-54) having an optical element (210) (see paragraph 48) wherein for plurality of sub-picture elements (105, 107, 109) (see paragraphs 66-67), the light steering optical element (210) optimizes a chromatic aberration for a color of light produced by that one of the multiple sub-picture elements (see paragraphs 68-69).
        Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of an optical element that optimizes a chromatic aberration similar to that which is taught by Kim to be carried out in a device .


Claims 9 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Danesh and Saigo as applied to claim 1 above, and further in view of Banna et al. (US Patent Publication No. 2017/0358562; hereinafter Banna).
With reference to claim 9, Danesh and Saigo disclose all that is required as explained above with reference to claim 8, and while Danesh discloses the LEDs (10RGB) are formed at least in part of indium-gallium-nitride (lnGaN) (see paragraph 165), there fails to be disclosure of the compositions of the LEDs as recited.
Banna discloses a LED display device (100) wherein the LED device comprises a plurality of LEDs (122) (see paragraphs 14-15; Figs. 1-2) wherein the first sub-picture element includes a first LEDs (red) formed at least in part of indium-gallium-nitride (lnGaN) with a first composition of indium (In) (see paragraph 41), the second sub-picture element includes a second LEDs (green) formed at least in part of InGaN with a second composition of In, the second composition of In being different from the first composition of In (see paragraph 41), and the third sub-picture element includes a third LEDs (blue) formed at least in part 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of LED compositions similar to that which is taught by Banna to be carried out in a display device similar to that which is taught by Danesh and Saigo to thereby increase brightness while enhancing the display quality.

With reference to claim 42, Danesh and Saigo disclose all that is required as explained above with reference to claim 41, and while Danesh discloses that the first, second, and third array of adjacent light emitting elements includes adjacently located light emitting diodes (LEDs) (see paragraphs 103-104; Figs. 1, 11), there fails to be disclosure of the LEDs formed of the compositions as recited.
Banna further discloses a first group of adjacently located light emitting diodes (LEDs) (red) formed at least in part of indium-gallium-nitride (InGaN) with a first composition of indium (In) (see paragraph 41), wherein the second array of adjacent light emitting elements includes a second group of adjacently located LEDs (green) formed at least in part of InGaN with a second composition of In, the second composition of In being different from the first composition of In (see paragraph 41), and wherein 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of LED compositions similar to that which is taught by Banna to be carried out in a display device similar to that which is taught by Danesh and Saigo to thereby increase brightness while enhancing the display quality.

With reference to claim 43, Danesh, Saigo, and Banna disclose all that is required as explained above with reference to claim 42, wherein Danesh further discloses that the electronic circuits (440) are configured to individually drive each one of the LEDs (10RGB) in the first, second, and third sub-picture elements (see paragraphs 154, 164).


Claims 11-14 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Danesh and Saigo as applied to claim 1 or 41 above, and further in view of Pourquier et al. (US Patent Publication No. 2019/0334064; hereinafter Pourquier).
claim 11, Danesh and Saigo disclose all that is required as explained above with reference to claim 8, while Danesh discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited in the claim.
Pourquier further discloses a first converter arrangement optically coupled with the first sub-picture element and configured for converting light produced by the first sub-picture element from the first wavelength to a first modified wavelength; and a second converter arrangement optically coupled with the second sub-picture element and configured for converting light produced by second sub-picture element from the second wavelength to a second modified wavelength (in teaching photoluminescent particles for converting light produced by the light emitting elements to a modified wavelength (see paragraphs 51, 126-127; Figs. 6B-G).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of an array of light emitting elements having RGB color output similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Danesh and Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

claim 12, Danesh, Saigo, and Pourquier disclose all that is required as explained above with reference to claim 11, while Danesh discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited.
Pourquier further discloses that at least one of the first converter arrangement, and the second converter arrangement is formed at least in part of a composition including phosphorous (see paragraph 53).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of an array of light emitting elements having RGB color output similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Danesh and Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 13, Danesh, Saigo, and Pourquier disclose all that is required as explained above with reference to claim 11, while Danesh discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited.

Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of quantum dots for the converting means of the array of light emitting elements similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Danesh and Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).
	
With reference to claim 14, Danesh, Saigo, and Pourquier disclose all that is required as explained above with reference to claim 13, while Danesh discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of the usage of quantum dots as recited. 
Pourquier further discloses wherein the first converter arrangement includes quantum dots of a first size and the quantum dots for the second converter arrangement includes quantum dots of a second size (see paragraphs 64, 68, 72).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of quantum dots for the converting means of the array of light emitting elements similar to that 

With reference to claim 47, Danesh and Saigo disclose all that is required as explained above with reference to claim 41, while Danesh discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited in the claim.
Pourquier further discloses a first converter arrangement optically coupled with the first sub-picture element and configured for converting light produced by the first sub-picture element from the first wavelength to a first modified wavelength; and a second converter arrangement optically coupled with the second sub-picture element and configured for converting light produced by second sub-picture element from the second wavelength to a second modified wavelength (in teaching photoluminescent particles for converting light produced by the light emitting elements to a modified wavelength (see paragraphs 51, 126-127; Figs. 6B-G).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of an array of light emitting elements having RGB color output similar to that which is taught by Pourquier to be used alternatively to the light emitting elements 

With reference to claim 48, Danesh, Saigo, and Pourquier disclose all that is required as explained above with reference to claim 47, while Danesh discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited.
Pourquier further discloses that at least one of the first converter arrangement, and the second converter arrangement is formed at least in part of a composition including phosphorous (see paragraph 53).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of an array of light emitting elements having RGB color output similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Danesh and Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 49, Danesh, Saigo, and Pourquier disclose all that is required as explained above with reference to claim 47, while Danesh discloses producing light at a first and second wavelength as 
Pourquier further discloses that wherein at least one of the first converter arrangement and the second converter arrangement includes quantum dots (see paragraph 53).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of quantum dots for the converting means of the array of light emitting elements similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Danesh and Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 50, Danesh, Saigo, and Pourquier disclose all that is required as explained above with reference to claim 49, while Danesh discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of the usage of quantum dots as recited. 
Pourquier further discloses wherein the first converter arrangement includes quantum dots of a first size and the quantum dots for the second converter arrangement includes quantum dots of a second size (see paragraphs 64, 68, 72).
.



Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-9, 11-19, 28, 37, 40-45, and 47-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed in regards to claims 5 and 46 have been fully considered but they are not persuasive. The applicant argues that Kim discloses optimizing chromatic aberration or dispersion as recited.  Specifically, it is the applicant’s position that Kim disclosing an inclined parallax barrier arranged over multiple pixels and is not configured for optimizing the chromatic aberration for color of light produced by any one of the pixels, and also is not a light steering optical element.  The examiner .



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
		a. KROON et al. (US PGPub 2016/0234487) discloses an auto-stereoscopic display device comprising a sub pixel arrangement of OLED display pixels and a lens sheet for projecting each display subpixel of a group in different directions to form several views for the user (see abstract, paragraphs 56-60).
		b. PAN (US PGPub 2018/0102085) discloses an integrated light-emitting diode array based device and methods for forming the integrated 
		c. AHMED (US PGPub 2019/0214529) discloses an apparatus comprising multiple LEDs forming monolithic multi-color LED pixels and the materials used for forming LEDs and the substrates on which LEDs are formed (see abstract; paragraph 20-32, 54-60; Figs. 2, 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625